This is an injunction proceeding to restrain the sale of certain land by George A. Grimsley, trustee. The court below by agreement found the facts. The conclusions of law were as follows: *Page 791 
"1. That Lydia C. Smith was surety only on the note of her husband, L. E. Smith, to the Security Life and Annuity Company.
2. That Lydia C. Smith, wife of L. E. Smith and beneficiary in the life insurance policy, has a vested interest and property therein.
3. That the equitable doctrine invoked by the plaintiff does not apply.
4. That restraining order should be dissolved."
We have read the record and briefs carefully. We are of the opinion that the judgment of the court below was correct.
Affirmed.